DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11, 18, 20, and 29-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WU et al. US (2022/0330260). 

Regarding Claim 1, WU discloses a method for wireless communications at a user equipment (UE) (see Fig. 1 i.e., UE 12 & Para’s [0036-0038] i.e., the terminal 12 may be denoted as UE 12, and the terminal 12 may communicate (transmit signaling or transmit data) with the network device 11), comprising: receiving system information indicating a set of monitoring occasions for a reference signal associated with a connected mode, (see Para’s [0003] i.e., CSI-RS belongs to the configuration of a connected state and only can support a terminal in the connected state (i.e., “connected mode”), [0039-0041] i.e., Step 201: receiving paging DCI, wherein the paging DCI indicates one or more of the following: (1) whether to transmit CSI-RS; (2) whether to update CSI-RS configuration; and (3) whether to update system information, wherein the system information includes the CSI-RS configuration, [0044-0049] i.e., CSI-RS resource set (i.e., “set of monitoring occasions”)…the CSI-RS resource set may be configured through system information, [0054-0056] i.e., the CSI-RS resource set is indicated through the system information, [0065] i.e., CSI-RS in the related network belongs to the configuration of a connected state and only can support UE in the connected state (i.e., “connected mode”), [0070-0081] i.e., in a case that the paging DCI indicates to update system information, receiving the updated system information; and acquiring new CSI-RS configuration information from the updated system information…For example, SIBx contains CSI-RS configuration information, in a case that the paging DCI indicates to update SIBx, the updated SIBx is received; and the new CSI-RS configuration information is acquired from the updated SIBx, [0095-0097] i.e., CSI-RS resource set may be configured through system information, & [0174]) 

wherein each monitoring occasion comprises time and frequency resources for transmission of the reference signal; (see Para’s [0049] i.e., CSI-RS resource set (i.e., “set of monitoring occasions”) may be configured through system information, [0082] i.e., CSI-RS resource set of the CSI-RS configuration includes configured resources for each CSI-RS configurations of the set & [0083] i.e., frequency domain resource assignment field and time domain resource assignment field suggests time and frequency resources are allocated resources for the CSI-RS resource set (i.e., “set of monitoring occasions”))

receiving a paging signal including a system information change indication while operating in an idle mode or an inactive mode (see Para’s [0042] i.e., paging DCI is received in an idle state or inactive state & [0088]) based at least in part on a change to the set of monitoring occasions for the reference signal; (see Para’s [0039-0041] i.e., receiving paging DCI, wherein the paging DCI indicates one or more of the following: whether to update system information (i.e., system information change indication”), wherein the system information includes the CSI-RS configuration information, [0044-0049] i.e., CSI-RS is transmitted in CSI-RS resource set (i.e., “set of monitoring occasions for the reference signal”) & [0070-0071] i.e., in a case that the paging DCI indicates to update SIBx, the updated SIBx is received; and the new CSI-RS configuration information (i.e., “update or change to the set of monitoring occasions”) is acquired from the updated SIBx)

identifying an updated set of monitoring occasions for the reference signal based at least in part on receiving updated system information (see Para’s [0067-0068], [0070-0074] i.e., In a case that the paging DCI indicates to update system information, receiving the updated system information, and acquiring new CSI-RS configuration information from the updated system information (i.e., updated system information will include information identifying an updated set of monitoring occasions acquired from the new CSI-RS configuration information received by the terminal), [0085] i.e., the terminal acquires updated CSI-RS configuration information based on receiving paging DCI, [0087], & [0095-0097] i.e., the CSI-RS resource set (i.e., “set of monitoring occasions”) is configured through system information (i.e., updated system information includes an updated set of monitoring occasions based on updated system information which includes new CSI-RS configuration)) based on the system information change indication in the paging signal; (see Para’s [0040] i.e., the paging DCI indicates whether to update system information, wherein the system information includes the CSI-RS configuration information, [0071-0071] i.e., In a case that the paging DCI indicates to update system information, receiving the updated system information, and acquiring new CSI-RS configuration information from the updated system information)

and performing time and frequency tracking or a radio resource management measurement based at least in part on the reference signal received in the updated set of monitoring occasions, (see Para’s [0003] i.e., CSI-RS can be used for radio resource management (RRM), [0023] i.e., the terminal acquires the updated CSI-RS configuration information and receives CSI-RS according to the updated CSI-RS configuration information, so that after the terminal receives the CSI-RS, the CSI-RS may be used to complete CSI measurement, radio resource management measurement, [0046] i.e., CSI-RS transmitted in CSI-RS resource set, [0049-0051] i.e., CSI-RS resource set configured in system information, [0085], & [0125]).

Regarding Claim 11, Xu discloses the method of claim 1, further comprising: applying a configuration associated with the updated set of monitoring occasions (see Para [0085] i.e., the terminal acquires the updated CSI-RS configuration information and receives CSI-RS according to the updated CSI-RS configuration) until a reception of a reconfiguration for the updated set of monitoring occasions, (see Para’s [0060] & [0089] i.e., current system information updating cycle or also may take effect within the subsequent system information updating cycle suggests a reconfiguration for the updated set of monitoring occasions such as the CSI-RS resource set).

 Regarding Claim 18, WU discloses the method of claim 1, wherein the reference signal comprises a tracking reference signal, a channel state information reference signal, or both, (see Para’s [0003], [0014] i.e., CSI-RS, [0018] i.e., CSI-RS configuration information for the UE).

Regarding Claim 20, WU discloses a method for wireless communications at a base station (see Fig. 1 i.e., base station 11 & Para’s [0036-0037]), comprising: transmitting a first system information message indicating a set of transmission occasions for a reference signal associated with a connected mode, (see Para’s [0003] i.e., CSI-RS belongs to the configuration of a connected state and only can support a terminal in the connected state (i.e., “connected mode”), [0039-0041] i.e., Step 201: receiving paging DCI, wherein the paging DCI indicates one or more of the following: (1) whether to transmit CSI-RS; (2) whether to update CSI-RS configuration; and (3) whether to update system information, wherein the system information includes the CSI-RS configuration, [0044-0049] i.e., CSI-RS resource set (i.e., “set of transmission occasions”)…the CSI-RS resource set may be configured through system information, [0054-0056] i.e., the CSI-RS resource set is indicated through the system information, [0065] i.e., CSI-RS in the related network belongs to the configuration of a connected state and only can support UE in the connected state (i.e., “connected mode”), [0070-0081] i.e., in a case that the paging DCI indicates to update system information, receiving the updated system information; and acquiring new CSI-RS configuration information from the updated system information…For example, SIBx contains CSI-RS configuration information, in a case that the paging DCI indicates to update SIBx, the updated SIBx is received; and the new CSI-RS configuration information is acquired from the updated SIBx, [0095-0097] i.e., CSI-RS resource set may be configured through system information, & [0174]) 

wherein each transmission occasion comprises time and frequency resources for transmitting the reference signal; (see Para’s [0049] i.e., CSI-RS resource set (i.e., “set of transmission occasions”) may be configured through system information, [0082] i.e., CSI-RS resource set of the CSI-RS configuration includes configured resources for each CSI-RS configurations of the set & [0083] i.e., frequency domain resource assignment field and time domain resource assignment field suggests time and frequency resources are allocated resources for the CSI-RS resource set (i.e., “set of transmission occasions”))

determining an updated set of transmission occasions for the reference signal based at least in part on a change to the set of transmission occasions; (see Para’s [0039-0041] i.e., receiving paging DCI, wherein the paging DCI indicates one or more of the following: whether to update system information, wherein the system information includes the CSI-RS configuration information, [0044-0049] i.e., CSI-RS is transmitted in CSI-RS resource set (i.e., “set of transmission occasions for the reference signal”) & [0070-0071] i.e., in a case that the paging DCI indicates to update SIBx, the updated SIBx is received; and the new CSI-RS configuration information (i.e., “update or change to the set of transmission occasions”) is acquired from the updated SIBx)

transmitting, to a user equipment (UE) (see Fig. 1 i.e., UE 12), a paging signal including a system information change indication while the UE is operating in an inactive mode or an idle mode (see Para’s [0042] i.e., paging DCI is received in an idle state or inactive state & [0088]) based at least in part on the change; (see Para’s [0039-0041] i.e., receiving paging DCI, wherein the paging DCI indicates one or more of the following: whether to update system information (i.e., system information change indication”), wherein the system information includes the CSI-RS configuration information, [0044-0049] i.e., CSI-RS is transmitted in CSI-RS resource set (i.e., “set of monitoring occasions for the reference signal”) & [0070-0071] i.e., in a case that the paging DCI indicates to update SIBx, the updated SIBx is received; and the new CSI-RS configuration information (i.e., “update or change to the set of monitoring occasions”) is acquired from the updated SIBx)

transmitting a second system information message indicating the updated set of transmission occasions for the reference signal, (see Para’s [0067-0068], [0070-0074] i.e., In a case that the paging DCI indicates to update system information, receiving the updated system information (i.e., “transmitting second system information message”), and acquiring new CSI-RS configuration information from the updated system information (i.e., updated system information will include information identifying an updated set of transmission occasions acquired from the new CSI-RS configuration information received by the terminal), [0085] i.e., the terminal acquires updated CSI-RS configuration information based on receiving paging DCI, [0087], & [0095-0097] i.e., the CSI-RS resource set (i.e., “set of monitoring occasions”) is configured through system information (i.e., updated system information includes an updated set of monitoring occasions based on updated system information which includes new CSI-RS configuration))

and transmitting the reference signal in the updated set of transmission occasions while the UE is operating in the connected mode, (see Para’s [0003] i.e., CSI-RS in the related network belongs to the configuration of a connected state, [0065], & [0070-0071] i.e., receiving the updated system information…Further CSI-RS is received (i.e., “transmitting the reference signal”) according to the new CSI-RS configuration information, [0080] i.e., CSI-RS resource set & [0085] i.e., receive CSI-RS according to the updated CSI-RS configuration).  

Regarding Claim 29, WU discloses an apparatus (see Fig. 1 i.e., UE 12 & Fig. 4) for wireless communications at a user equipment (UE) (see Fig. 1 i.e., UE 12 & Fig. 4), comprising: a processor (see Fig. 6 i.e., processor 601 of communication device 600), memory (see Fig. 6 i.e., memory 603) coupled with the processor (see Fig. 6 i.e., processor 601 and memory 603 of communication device 600 are coupled); and instructions stored in the memory (see Para’s [0198] & [0201]) and executable by the processor (see Para’s [0198] & [0201]) to cause the apparatus to: receive system information indicating a set of monitoring occasions for a reference signal associated with a connected mode, (see Para’s [0003] i.e., CSI-RS belongs to the configuration of a connected state and only can support a terminal in the connected state (i.e., “connected mode”), [0039-0041] i.e., Step 201: receiving paging DCI, wherein the paging DCI indicates one or more of the following: (1) whether to transmit CSI-RS; (2) whether to update CSI-RS configuration; and (3) whether to update system information, wherein the system information includes the CSI-RS configuration, [0044-0049] i.e., CSI-RS resource set (i.e., “set of monitoring occasions”)…the CSI-RS resource set may be configured through system information, [0054-0056] i.e., the CSI-RS resource set is indicated through the system information, [0065] i.e., CSI-RS in the related network belongs to the configuration of a connected state and only can support UE in the connected state (i.e., “connected mode”), [0070-0081] i.e., in a case that the paging DCI indicates to update system information, receiving the updated system information; and acquiring new CSI-RS configuration information from the updated system information…For example, SIBx contains CSI-RS configuration information, in a case that the paging DCI indicates to update SIBx, the updated SIBx is received; and the new CSI-RS configuration information is acquired from the updated SIBx, [0095-0097] i.e., CSI-RS resource set may be configured through system information, & [0174]) 

wherein each monitoring occasion comprises time and frequency resources for transmission of the reference signal; (see Para’s [0049] i.e., CSI-RS resource set (i.e., “set of monitoring occasions”) may be configured through system information, [0082] i.e., CSI-RS resource set of the CSI-RS configuration includes configured resources for each CSI-RS configurations of the set & [0083] i.e., frequency domain resource assignment field and time domain resource assignment field suggests time and frequency resources are allocated resources for the CSI-RS resource set (i.e., “set of monitoring occasions”))

receiving a paging signal including a system information change indication while operating in an idle mode or an inactive mode (see Para’s [0042] i.e., paging DCI is received in an idle state or inactive state & [0088]) based at least in part on a change to the set of monitoring occasions for the reference signal; (see Para’s [0039-0041] i.e., receiving paging DCI, wherein the paging DCI indicates one or more of the following: whether to update system information (i.e., system information change indication”), wherein the system information includes the CSI-RS configuration information, [0044-0049] i.e., CSI-RS is transmitted in CSI-RS resource set (i.e., “set of monitoring occasions for the reference signal”) & [0070-0071] i.e., in a case that the paging DCI indicates to update SIBx, the updated SIBx is received; and the new CSI-RS configuration information (i.e., “update or change to the set of monitoring occasions”) is acquired from the updated SIBx)

identify an updated set of monitoring occasions for the reference signal based at least in part on receiving updated system information (see Para’s [0067-0068], [0070-0074] i.e., In a case that the paging DCI indicates to update system information, receiving the updated system information, and acquiring new CSI-RS configuration information from the updated system information (i.e., updated system information will include information identifying an updated set of monitoring occasions acquired from the new CSI-RS configuration information received by the terminal), [0085] i.e., the terminal acquires updated CSI-RS configuration information based on receiving paging DCI, [0087], & [0095-0097] i.e., the CSI-RS resource set (i.e., “set of monitoring occasions”) is configured through system information (i.e., updated system information includes an updated set of monitoring occasions based on updated system information which includes new CSI-RS configuration)) based on the system information change indication in the paging signal; (see Para’s [0040] i.e., the paging DCI indicates whether to update system information, wherein the system information includes the CSI-RS configuration information, [0071-0071] i.e., In a case that the paging DCI indicates to update system information, receiving the updated system information, and acquiring new CSI-RS configuration information from the updated system information)

and performing time and frequency tracking or a radio resource management measurement based at least in part on the reference signal received in the updated set of monitoring occasions, (see Para’s [0003] i.e., CSI-RS can be used for radio resource management (RRM), [0023] i.e., the terminal acquires the updated CSI-RS configuration information and receives CSI-RS according to the updated CSI-RS configuration information, so that after the terminal receives the CSI-RS, the CSI-RS may be used to complete CSI measurement, radio resource management measurement, [0046] i.e., CSI-RS transmitted in CSI-RS resource set, [0049-0051] i.e., CSI-RS resource set configured in system information, [0085], & [0125]).

Regarding Claim 30, WU discloses an apparatus (see Fig. 1 i.e., base station 11 & Para’s [0036-0037] & Fig. 5) for wireless communications at a base station (see Fig. 1 i.e., base station 11 & Para’s [0036-0037] & Fig. 5), comprising: a processor (see Fig. 6 i.e., processor 601 of communication device 600), memory (see Fig. 6 i.e., memory 603) coupled with the processor (see Fig. 6 i.e., processor 601 and memory 603 of communication device 600 are coupled); and instructions stored in the memory (see Para’s [0198] & [0201]) and executable by the processor (see Para’s [0198] & [0201]) to cause the apparatus to: transmit a first system information message indicating a set of transmission occasions for a reference signal associated with a connected mode, (see Para’s [0003] i.e., CSI-RS belongs to the configuration of a connected state and only can support a terminal in the connected state (i.e., “connected mode”), [0039-0041] i.e., Step 201: receiving paging DCI, wherein the paging DCI indicates one or more of the following: (1) whether to transmit CSI-RS; (2) whether to update CSI-RS configuration; and (3) whether to update system information, wherein the system information includes the CSI-RS configuration, [0044-0049] i.e., CSI-RS resource set (i.e., “set of transmission occasions”)…the CSI-RS resource set may be configured through system information, [0054-0056] i.e., the CSI-RS resource set is indicated through the system information, [0065] i.e., CSI-RS in the related network belongs to the configuration of a connected state and only can support UE in the connected state (i.e., “connected mode”), [0070-0081] i.e., in a case that the paging DCI indicates to update system information, receiving the updated system information; and acquiring new CSI-RS configuration information from the updated system information…For example, SIBx contains CSI-RS configuration information, in a case that the paging DCI indicates to update SIBx, the updated SIBx is received; and the new CSI-RS configuration information is acquired from the updated SIBx, [0095-0097] i.e., CSI-RS resource set may be configured through system information, & [0174]) 

wherein each transmission occasion comprises time and frequency resources for transmitting the reference signal; (see Para’s [0049] i.e., CSI-RS resource set (i.e., “set of transmission occasions”) may be configured through system information, [0082] i.e., CSI-RS resource set of the CSI-RS configuration includes configured resources for each CSI-RS configurations of the set & [0083] i.e., frequency domain resource assignment field and time domain resource assignment field suggests time and frequency resources are allocated resources for the CSI-RS resource set (i.e., “set of transmission occasions”))

determining an updated set of transmission occasions for the reference signal based at least in part on a change to the set of transmission occasions; (see Para’s [0039-0041] i.e., receiving paging DCI, wherein the paging DCI indicates one or more of the following: whether to update system information, wherein the system information includes the CSI-RS configuration information, [0044-0049] i.e., CSI-RS is transmitted in CSI-RS resource set (i.e., “set of transmission occasions for the reference signal”) & [0070-0071] i.e., in a case that the paging DCI indicates to update SIBx, the updated SIBx is received; and the new CSI-RS configuration information (i.e., “update or change to the set of transmission occasions”) is acquired from the updated SIBx)

transmit, to a user equipment (UE) (see Fig. 1 i.e., UE 12), a paging signal including a system information change indication to the UE while the UE is operating in an inactive mode or an idle mode (see Para’s [0042] i.e., paging DCI is received in an idle state or inactive state & [0088]) based at least in part on the change; (see Para’s [0039-0041] i.e., receiving paging DCI, wherein the paging DCI indicates one or more of the following: whether to update system information (i.e., system information change indication”), wherein the system information includes the CSI-RS configuration information, [0044-0049] i.e., CSI-RS is transmitted in CSI-RS resource set (i.e., “set of monitoring occasions for the reference signal”) & [0070-0071] i.e., in a case that the paging DCI indicates to update SIBx, the updated SIBx is received; and the new CSI-RS configuration information (i.e., “update or change to the set of monitoring occasions”) is acquired from the updated SIBx)

transmit a second system information message indicating the updated set of transmission occasions for the reference signal, (see Para’s [0067-0068], [0070-0074] i.e., In a case that the paging DCI indicates to update system information, receiving the updated system information (i.e., “transmitting second system information message”), and acquiring new CSI-RS configuration information from the updated system information (i.e., updated system information will include information identifying an updated set of transmission occasions acquired from the new CSI-RS configuration information received by the terminal), [0085] i.e., the terminal acquires updated CSI-RS configuration information based on receiving paging DCI, [0087], & [0095-0097] i.e., the CSI-RS resource set (i.e., “set of monitoring occasions”) is configured through system information (i.e., updated system information includes an updated set of monitoring occasions based on updated system information which includes new CSI-RS configuration))

and transmit the reference signal in the updated set of transmission occasions while the UE is operating in the connected mode, (see Para’s [0003] i.e., CSI-RS in the related network belongs to the configuration of a connected state, [0065], & [0070-0071] i.e., receiving the updated system information…Further CSI-RS is received (i.e., “transmitting the reference signal”) according to the new CSI-RS configuration information, [0080] i.e., CSI-RS resource set & [0085] i.e., receive CSI-RS according to the updated CSI-RS configuration).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 2-3 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over WU et al. US (2022/0330260) in view of CUI et al. US (2015/0358881).

Regarding Claim 2, WU discloses the method of claim 1, wherein an indication of the updated set of monitoring occasions for the reference signal is comprised in system information, (see Para’s [0070-0071] i.e., the new CSI-RS configuration information is acquired from the updated SIBx & [0080] i.e., CSI-RS is transmitted in a CSI-RS resource set), but does not disclose the set of monitoring occasions for the reference signal is indicated in the paging signal. However the claim feature would be rendered obvious in view of CUI et al. US (2015/0358881).

CUI discloses a paging signal comprises an indication of a set of monitoring occasions for a reference signal (see Para’s [0064] i.e., each terminal apparatus performs a reference signal estimation and measures an interference by the updated CSI-RS and IMR configuration, [0074] i.e., terminal apparatus performs the measurement on the corresponding CSI-RS/IMR and reports an appropriate CQI [0091] i.e., periodical CSI-RS and IMR set (i.e., “set of monitoring occasions”) is configured…a configuration determination subunit 4012 for determining the CSI-RS and IMR configuration that is to be measured by the cooperation terminal apparatus om the first periodical CSI-IR and IMR set & [0092] i.e., The first configuration subunit 4011 may also transmit information about the configured periodical CSI-RS and IMR set (i.e., “set of monitoring occasions”) to each terminal apparatus by paging (i.e., “paging signal”)).   

(CUI suggests the paging signal which comprises the indication or configuration of a set of monitoring occasions for a reference signal is indicated to the UE for measuring channel quality (i.e., CQI), (see Para [0074] & [0092])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the indication of the updated set of monitoring occasions for the reference signal indicated to the UE using system information as disclosed in WU to be alternatively comprised in a paging signal based on the teachings of CUI who discloses a paging signal comprises an indication of a set of monitoring occasions for a reference signal because the motivation lies in CUI that the paging signal which comprises the indication or configuration of a set of monitoring occasions for a reference signal is indicated to the UE for efficiently measuring and determining the channel quality (CQI) of the transmission. 

Regarding Claim 3, the combination of WU in view of CUI discloses the method of claim 2, wherein the paging signal comprises a paging identifier (WU, see Para [0041] i.e., It may be understood that the paging DCI may also be referred to DCI transmitted by a paging PDCCH, and the paging PDCCH is a PDCCH using a paging-radio network temporary identity (P-RNTI) (i.e., “paging identifier”)), a UE group identifier, or both.  

Regarding Claim 21, WU discloses the method of claim 20, wherein an indication of the updated set of transmission occasions for the reference signal is comprised in system information, (see Para’s [0070-0071] i.e., the new CSI-RS configuration information is acquired from the updated SIBx & [0080] i.e., CSI-RS is transmitted in a CSI-RS resource set), but does not disclose the set of transmission occasions for the reference signal is indicated in the paging signal. However the claim feature would be rendered obvious in view of CUI et al. US (2015/0358881).

CUI discloses a paging signal comprises an indication of a set of transmission occasions for a reference signal (see Para’s [0064] i.e., each terminal apparatus performs a reference signal estimation and measures an interference by the updated CSI-RS and IMR configuration, [0074] i.e., terminal apparatus performs the measurement on the corresponding CSI-RS/IMR and reports an appropriate CQI [0091] i.e., periodical CSI-RS and IMR set (i.e., “set of transmission occasions”) is configured…a configuration determination subunit 4012 for determining the CSI-RS and IMR configuration that is to be measured by the cooperation terminal apparatus om the first periodical CSI-IR and IMR set & [0092] i.e., The first configuration subunit 4011 may also transmit information about the configured periodical CSI-RS and IMR set (i.e., “set of transmission occasions”) to each terminal apparatus by paging (i.e., “paging signal”)).   

(CUI suggests the paging signal which comprises the indication or configuration of a set of transmission occasions for a reference signal is indicated to the UE for measuring channel quality (i.e., CQI), (see Para [0074] & [0092])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the indication of the updated set of transmission occasions for the reference signal indicated to the UE using system information as disclosed in WU to be alternatively comprised in a paging signal based on the teachings of CUI who discloses a paging signal comprises an indication of a set of transmission occasions for a reference signal because the motivation lies in CUI that the paging signal which comprises the indication or configuration of a set of transmission occasions for a reference signal is indicated to the UE for efficiently measuring and determining the channel quality (CQI) of the transmission.

3.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over WU et al. US (2022/0330260) in view of CUI et al. US (2015/0358881) as applied to claim 2 above, and further in view of Takahashi et al. US (2021/0306986).

Regarding Claim 4, the combination of WU in view of CUI discloses the method of claim 2, but does not disclose the claim feature of wherein the paging signal schedules a paging downlink shared channel. However the claim feature would be rendered obvious in view of Takahashi et al. US (2021/0306986).

Takahashi discloses wherein a paging signal schedules a paging downlink shared channel (see Para’s [0005] i.e., The user terminal in idle mode monitors Downlink Control Information (DCI) (also referred to as, for example, DCI for a paging or paging DCI) for scheduling a downlink shared channel (e.g., PDSCH: Physical Downlink Shared Channel) for conveying a paging message (i.e., “paging downlink shared channel”) & [0029]).

(Takahashi suggests the paging DCI is used for scheduling a PDSCH for conveying a paging message to the UE (see Para’s [0005] & [0029])).

Therefore it would have been obvious to one of ordinary skill in the art before the effecting filing date for the paging signal disclosed in WU in view of CUI to perform scheduling a paging downlink shared channel as performed by the paging DCI disclosed in the teachings of Takahashi because the motivation lies in Takahashi that the paging DCI is used for scheduling a PDSCH for conveying a paging message to the UE for efficiently receiving the paging information. 

4.	Claims 5 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over WU et al. US (2022/0330260) in view of Takahashi et al. US (2021/0306986), and further in view of CUI et al. US (2015/0358881).

Regarding Claim 5, WU discloses the method of claim 1,  but does not disclose further comprising: monitoring for a paging message based at least in part on receiving the paging signal. However the claim feature would be rendered obvious in view of Takahashi et al. US (2021/0306986). 

Takahashi discloses monitoring for a paging message based at least in part on receiving a paging signal (see Para’s [0005] i.e., The user terminal in idle mode monitors Downlink Control Information (DCI) (also referred to as, for example, DCI for a paging or paging DCI) (i.e., “paging signal”) for scheduling a downlink shared channel (e.g., PDSCH: Physical Downlink Shared Channel) for conveying a paging message & [0029]).

(Takahashi suggests the paging DCI is used for scheduling a PDSCH for conveying a paging message to the UE (see Para’s [0005] & [0029])).

Therefore it would have been obvious to one of ordinary skill in the art before the effecting filing date for the UE disclosed in WU to monitor for a paging message based at least in part on receiving a paging signal or paging DCI as disclosed in the teachings of Takahashi because the motivation lies in Takahashi that the paging DCI is used for scheduling a PDSCH for conveying a paging message to the UE for efficiently receiving the paging information. 

While WU discloses wherein an indication of the updated set of monitoring occasions for the reference signal is comprised in system information, (see Para’s [0070-0071] i.e., the new CSI-RS configuration information is acquired from the updated SIBx & [0080] i.e., CSI-RS is transmitted in a CSI-RS resource set), the combination of WU in view of Takahashi does not disclose the paging message comprising an indication of the set of monitoring occasions. However the claim feature would be rendered obvious in view of CUI et al. US (2015/0358881).

CUI discloses a paging message comprising an indication of the set of monitoring occasions (see Para’s [0064] i.e., each terminal apparatus performs a reference signal estimation and measures an interference by the updated CSI-RS and IMR configuration, [0074] i.e., terminal apparatus performs the measurement on the corresponding CSI-RS/IMR and reports an appropriate CQI, [0091] i.e., periodical CSI-RS and IMR set (i.e., “set of monitoring occasions”) is configured…a configuration determination subunit 4012 for determining the CSI-RS and IMR configuration that is to be measured by the cooperation terminal apparatus om the first periodical CSI-IR and IMR set & [0092] i.e., The first configuration subunit 4011 may also transmit information about the configured periodical CSI-RS and IMR set (i.e., “set of monitoring occasions”) to each terminal apparatus by paging (i.e., “paging message”)).   

(CUI suggests the paging message which comprises the indication or configuration of a set of monitoring occasions for a reference signal is indicated to the UE for measuring channel quality (i.e., CQI), (see Para [0074] & [0092])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the indication of the updated set of monitoring occasions for the reference signal indicated to the UE using system information as disclosed in WU in view of Takahashi to be alternatively comprised in the paging message based on the teachings of CUI who discloses a received paging message comprises an indication of a set of monitoring occasions for a reference signal because the motivation lies in CUI that the paging message which comprises the indication or configuration of a set of monitoring occasions for a reference signal is indicated to the UE for efficiently measuring and determining the channel quality (CQI) of the transmission. 

Regarding Claim 22, WU discloses the method of claim 20,  but does not disclose further comprising: transmitting a paging message based at least in part on transmitting the paging signal. However the claim feature would be rendered obvious in view of Takahashi et al. US (2021/0306986). 

Takahashi discloses transmitting a paging message based at least in part on transmitting a paging signal (see Para’s [0005] i.e., The user terminal in idle mode monitors Downlink Control Information (DCI) (also referred to as, for example, DCI for a paging or paging DCI) (i.e., “paging signal”) for scheduling a downlink shared channel (e.g., PDSCH: Physical Downlink Shared Channel) for conveying a paging message & [0029]).

(Takahashi suggests the paging DCI is used for scheduling a PDSCH for conveying a paging message to the UE (see Para’s [0005] & [0029])).

Therefore it would have been obvious to one of ordinary skill in the art before the effecting filing date for the base station disclosed in WU to transmit a paging message based at least in part on transmitting a paging signal or paging DCI as disclosed in the teachings of Takahashi because the motivation lies in Takahashi that the paging DCI is used for scheduling a PDSCH for conveying a paging message to the UE for efficiently receiving the paging information. 

While WU discloses wherein an indication of the updated set of transmission occasions for the reference signal is comprised in system information, (see Para’s [0070-0071] i.e., the new CSI-RS configuration information is acquired from the updated SIBx & [0080] i.e., CSI-RS is transmitted in a CSI-RS resource set), the combination of WU in view of Takahashi does not disclose the paging message comprising an indication of the set of transmission occasions. However the claim feature would be rendered obvious in view of CUI et al. US (2015/0358881).

CUI discloses a paging message comprising an indication of the set of transmission occasions (see Para’s [0064] i.e., each terminal apparatus performs a reference signal estimation and measures an interference by the updated CSI-RS and IMR configuration, [0074] i.e., terminal apparatus performs the measurement on the corresponding CSI-RS/IMR and reports an appropriate CQI, [0091] i.e., periodical CSI-RS and IMR set (i.e., “set of monitoring occasions”) is configured…a configuration determination subunit 4012 for determining the CSI-RS and IMR configuration that is to be measured by the cooperation terminal apparatus om the first periodical CSI-IR and IMR set & [0092] i.e., The first configuration subunit 4011 may also transmit information about the configured periodical CSI-RS and IMR set (i.e., “set of monitoring occasions”) to each terminal apparatus by paging (i.e., “paging message”)).   

(CUI suggests the paging message which comprises the indication or configuration of a set of transmission occasions for a reference signal is indicated to the UE for measuring channel quality (i.e., CQI), (see Para [0074] & [0092])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the indication of the updated set of transmission occasions for the reference signal indicated to the UE using system information as disclosed in WU in view of Takahashi to be alternatively comprised in the paging message based on the teachings of CUI who discloses a received paging message comprises an indication of a set of transmission occasions for a reference signal because the motivation lies in CUI that the paging message which comprises the indication or configuration of a set of transmission occasions for a reference signal is indicated to the UE for efficiently measuring and determining the channel quality (CQI) of the transmission. 

5.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over WU et al. US (2022/0330260) in view of Lin US (2019/0253906).

Regarding Claim 12, WU discloses the method of claim 1 including monitoring for the reference signal in the updated set of monitoring occasions (see Para’s [0080] & [0085] i.e., the terminal acquires the updated CSI-RS configuration information and receives CSI-RS according to the updated CSI-RS configuration in which radio resource management measurement is performed), WU does not disclose the claim features of further comprising: identifying a reference signal occasion window, wherein the UE assumes that the reference signal is transmitted by a base station at reference signal occasions within the reference signal occasion window; and monitoring for the reference signal in the set of monitoring occasions within the reference signal occasion window. However the claim features would be rendered obvious in view of Lin US (2019/0253906).

Lin discloses identifying a reference signal occasion window, (see Fig. 3(d) i.e., CMTC measurement window including a set of CSI-RS monitoring occasions & Para’s [0028], [0029-0030] i.e., the UE measures CSI-RS during the configured CMTC duration, e.g., the UE performs CMTC measurement within the measurement gap 410 e.g., during CMTC measurement window 411 & [0032-0034] i.e., the UE determines time locations of CSI-RS radio resources for CSI-RS measurement based on the CMTC windows)

wherein the UE assumes that the reference signal is transmitted by a base station at reference signal occasions within the reference signal occasion window; (see Fig. 3(d) i.e., CMTC measurement window including a set of CSI-RS monitoring occasions & Para’s [0028], [0029-0030] i.e., the UE measures CSI-RS during the configured CMTC duration, e.g., the UE performs CMTC measurement within the measurement gap 410 e.g., during CMTC measurement window 411 & [0032-0034] i.e., the UE determines time locations of CSI-RS radio resources for CSI-RS measurement based on the CMTC windows)

wherein the UE assumes that the reference signal is transmitted by a base station at reference signal occasions within the reference signal occasion window; (see Fig. 3(d) i.e., CMTC measurement window including a set of CSI-RS monitoring occasions & Para’s [0021-0022] i.e., base station serves UE, [0025] i.e., base station configures CSI-RS measurements for UEs, [0028], [0029-0030] i.e., the UE measures CSI-RS during the configured CMTC duration, e.g., the UE performs CMTC measurement within the measurement gap 410 e.g., during CMTC measurement window 411 & [0032-0034])

and monitoring for the reference signal in the set of monitoring occasions within the reference signal occasion window (see Fig. 3(d) i.e., CMTC measurement window including a set of CSI-RS monitoring occasions & Para’s [0028], [0029-0030] i.e., the UE measures CSI-RS during the configured CMTC duration, e.g., the UE performs CMTC measurement within the measurement gap 410 e.g., during CMTC measurement window 411 & [0032-0034] i.e., the UE determines time locations of CSI-RS radio resources for CSI-RS measurement based on the CMTC windows…In step 904, the UE performs CSI-RS measurements using the derived time locations of the CSI-RS resources).

(Lin suggests currently NR lacks the concept of measurement window for NR CSI-RS RRM, and it is thus an objective of the current invention to reduce UE power consumption for CSI-RS RRM by confining CSI-RS for RRM measurement within the CSI-RS measurement timing configuration (CMTC) timing window, (see Para [0006])). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the monitoring for the reference signal in the updated set of monitoring occasions as disclosed in WU to be included in the reference signal occasion window disclosed in the teachings of Lin who discloses a UE measures CSI-RS at reference signal occasions within the reference signal occasion window because the motivation lies in Lin that NR lacks the concept of measurement window for NR CSI-RS RRM, and it is thus an objective of the current invention to reduce UE power consumption for CSI-RS RRM by confining CSI-RS for RRM measurement within the CSI-RS measurement timing configuration (CMTC) timing window. 

6.	Claims 13, 15, 19, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over WU et al. US (2022/0330260) in view of Tseng et al. US (2019/0305867).

Regarding Claim 13, WU discloses the method of claim 1, including the claim features of the configured updated set of monitoring occasions (see Para’s [0070-0080]) and monitoring for the reference signal which is a control signal in the updated set of monitoring occasions (see Para’s [0070-0074] & [0085] i.e., the CSI-RS may be used to complete CSI measurement, radio resource management measurement), WU does not disclose the claim features of further comprising: receiving, from a base station, a deactivation message for the set of monitoring occasions; and refraining from monitoring for the reference signal or control signal in the set of monitoring occasions after receiving the deactivation message. However the claim features would be rendered obvious in view of Tseng et al. US (2019/0305867).

Tseng discloses receiving, from a base station, a deactivation message for a set of monitoring occasions; (see Para’s [0069-0070] i.e., The base station may transmit a search space deactivation message 350 in SS 320 for deactivating SS#j…After receiving the search space deactivation message 350, the UE may stop monitoring the following SS#j occasions (e.g., SS 335 and the other SS #j occasions after SS 335 in time domain (i.e., set of monitoring occasions))

and refraining from monitoring for a control signal in the set of monitoring occasions after receiving the deactivation message (see Para’s [0053] i.e., control information such as DCI is obtained from the monitoring & [0069-0070] i.e., The base station may transmit a search space deactivation message 350 in SS 320 for deactivating SS#j…After receiving the search space deactivation message 350, the UE may stop monitoring the following SS#j occasions (e.g., SS 335 and the other SS #j occasions after SS 335 in time domain (i.e., set of monitoring occasions).

(Tseng suggests to improve the efficiency in blind decoding process some of the preset embodiments may provide a dynamic search space deactivation mechanism which may improve the efficiency of decoding the PDCCH candidates (see Para [0058])). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the monitoring for the reference signal which is a control signal in the updated set of monitoring occasions as disclosed in WU to be deactivated according to a deactivation message received from a base station for refraining from monitoring for the reference signal in the updated set of monitoring occasions based on the teachings of Tseng who discloses receiving, from a base station, a deactivation message for a set of monitoring occasions and refraining from monitoring for a control signal in the set of monitoring occasions after receiving the deactivation message because the motivation lies in Tseng to improve the efficiency in blind decoding process by providing a dynamic search space deactivation mechanism which may improve the efficiency of decoding the PDCCH candidates. 

Regarding Claim 15, Xu discloses the method of claim 13, but does not disclose the claim feature of wherein the deactivation message is received in a reconfiguration message for the set of monitoring occasions or in downlink control information. However the claim feature would be rendered obvious in view of Tseng et al. US (2019/0305867).

Tseng discloses wherein the deactivation message is received in a reconfiguration message for the set of monitoring occasions or in downlink control information (see Para’s [0069-0070] i.e., The search space deactivation message 350 may be a DCI message)
 
(Tseng suggests to improve the efficiency in blind decoding process some of the preset embodiments may provide a dynamic search space deactivation mechanism which may improve the efficiency of decoding the PDCCH candidates (see Para [0058])). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the monitoring for the reference signal which is a control signal in the updated set of monitoring occasions as disclosed in WU to be deactivated according to a deactivation message received from a base station for refraining from monitoring for the reference signal in the updated set of monitoring occasions based on the teachings of Tseng who discloses receiving, from a base station, a deactivation message in downlink control information for a set of monitoring occasions because the motivation lies in Tseng to improve the efficiency in blind decoding process by providing a dynamic search space deactivation mechanism which may improve the efficiency of decoding the PDCCH candidates. 

Regarding Claim 19, WU discloses the method of claim 1, including the claim features of the configured updated set of monitoring occasions (see Para’s [0070-0080]) and monitoring for the reference signal which is a control signal in the updated set of monitoring occasions (see Para’s [0070-0074] & [0085] i.e., the CSI-RS may be used to complete CSI measurement, radio resource management measurement), WU does not disclose the claim features of further comprising: receiving, from a base station, a deactivation message for the set of monitoring occasions; and refraining from monitoring for the reference signal or control signal in the set of monitoring occasions after receiving the deactivation message. However the claim features would be rendered obvious in view of Tseng et al. US (2019/0305867).

Tseng discloses receiving, from a base station, a deactivation message for a set of monitoring occasions; (see Para’s [0069-0070] i.e., The base station may transmit a search space deactivation message 350 in SS 320 for deactivating SS#j…After receiving the search space deactivation message 350, the UE may stop monitoring the following SS#j occasions (e.g., SS 335 and the other SS #j occasions after SS 335 in time domain (i.e., set of monitoring occasions))

and refraining from monitoring for a control signal in the set of monitoring occasions after receiving the deactivation message (see Para’s [0053] i.e., control information such as DCI is obtained from the monitoring & [0069-0070] i.e., The base station may transmit a search space deactivation message 350 in SS 320 for deactivating SS#j…After receiving the search space deactivation message 350, the UE may stop monitoring the following SS#j occasions (e.g., SS 335 and the other SS #j occasions after SS 335 in time domain (i.e., set of monitoring occasions).

(Tseng suggests to improve the efficiency in blind decoding process some of the preset embodiments may provide a dynamic search space deactivation mechanism which may improve the efficiency of decoding the PDCCH candidates (see Para [0058])). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the monitoring for the reference signal which is a control signal in the updated set of monitoring occasions as disclosed in WU to be deactivated according to a deactivation message received from a base station for refraining from monitoring for the reference signal in the updated set of monitoring occasions based on the teachings of Tseng who discloses receiving, from a base station, a deactivation message for a set of monitoring occasions and refraining from monitoring for a control signal in the set of monitoring occasions after receiving the deactivation message because the motivation lies in Tseng to improve the efficiency in blind decoding process by providing a dynamic search space deactivation mechanism which may improve the efficiency of decoding the PDCCH candidates. 

Regarding Claim 28, WU discloses the method of claim 20, including the claim features of the configured updated set of transmission occasions (see Para’s [0070-0080]) and monitoring for the reference signal which is a control signal in the updated set of transmission occasions (see Para’s [0070-0074] & [0085] i.e., the CSI-RS may be used to complete CSI measurement, radio resource management measurement), WU does not disclose the claim features of further comprising: transmitting a deactivation message to the UE for the set of transmission occasions. However the claim features would be rendered obvious in view of Tseng et al. US (2019/0305867).

Tseng discloses transmitting a deactivation message to the UE for a set of transmission occasions, (see Para’s [0069-0070] i.e., The base station may transmit a search space deactivation message 350 in SS 320 for deactivating SS#j…After receiving the search space deactivation message 350, the UE may stop monitoring the following SS#j occasions (e.g., SS 335 and the other SS #j occasions after SS 335 in time domain (i.e., set of transmission occasions))

(Tseng suggests to improve the efficiency in blind decoding process some of the preset embodiments may provide a dynamic search space deactivation mechanism which may improve the efficiency of decoding the PDCCH candidates (see Para [0058])). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the monitoring for the reference signal which is a control signal in the updated set of transmission occasions as disclosed in WU to be deactivated according to a deactivation message received from a base station for refraining from monitoring for the reference signal in the updated set of transmission occasions based on the teachings of Tseng who discloses receiving, from a base station, a deactivation message for a set of transmission occasions because the motivation lies in Tseng to improve the efficiency in blind decoding process by providing a dynamic search space deactivation mechanism which may improve the efficiency of decoding the PDCCH candidates. 
7.	Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over WU et al. US (2022/0330260) in view of Tseng et al. US (2019/0305867) as applied to claim 13 above, further in view of Dinan US (2017/0078995), and further in view of TIIROLA et al. US (2020/0280945).

Regarding Claim 14, WU discloses the method of claim 13, further comprising: monitoring for a synchronization signal block for radio resource management (see Para [0004] i.e., UE can use synchronization signal and PBCH block (SSB) to perform RRM measurement). The examiner notes that the claim feature in claim 14 of “for the time and frequency tracking and radio resource management” is a statement of intended use, and is not considered limiting to the claim. Therefore the claim limitation of “for the time and frequency tracking and radio resource management” which is a statement of intended use is not considered limiting to the claim feature of “monitoring for a synchronization signal block for the time and frequency tracking and radio resource management after receiving the deactivation message”.

While WU discloses monitoring for a synchronization signal block for radio resource management (see Para [0004]), WU does not disclose the monitoring is performed after receiving the deactivation message. However the claim feature would be rendered obvious in view of Dinan US (2017/0078995). 

Dinan discloses when a cell is de-activated, synchronization is needed to decode synchronization CRS, and/or CSI-RS signals (e.g., for RRM measurement). (see Para’s [0081] i.e., deactivation signaling & [0121]).

(Dinan suggests when a cell is de-activated, synchronization is needed to decode synchronization CRS, and/or CSI-RS signals for efficiently performing RRM measurement (see Para [0121]))

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the monitoring for a synchronization signal block for radio resource management as disclosed in WU in view of Tseng to be performed after receiving the deactivation message based on the teachings of Dinan who discloses when a cell is de-activated, synchronization is needed to decode synchronization CRS, and/or CSI-RS signals (e.g., for RRM measurement) because the motivation lies in Dinan for efficiently performing RRM measurement when synchronization is needed to decode CSI-RS signals. 

The combination of WU in view of Tseng, and further in view of Dinan does not disclose the claim feature of the monitoring for a synchronization signal block for time and frequency tracking. However the claim feature would be rendered obvious in view of TIIROLA et al. US (2020/0280945).

TIIROLA discloses monitoring for a synchronization signal block for time and frequency tracking (see Para’s [0041-0042], [0061], & [0093] i.e., synchronization signal block transmitted is provided for at least one of: tracking of time-frequency).

(TIIROLA suggests the UE tries to detect SS block on beam-specific SS block positions for properly acquiring/tracking time-frequency synchronization (see Para [0061])). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the monitoring of the synchronization signal block after deactivation according to the received deactivation message as disclosed in WU in view of Tseng, and further in view of Dinan to be performed for time and frequency tracking based on the teachings of TIIROLA who discloses that monitoring for a synchronization signal block is for time and frequency tracking because the motivation lies in TIIROLA suggests the UE tries to detect SS block on beam-specific SS block positions for properly acquiring/tracking time-frequency synchronization.   

8.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over WU et al. US (2022/0330260) in view of Xiong et al. WO (2018/031132).

Regarding Claim 16, WU discloses the method of claim 1, but does not disclose wherein a periodicity of the updated set of monitoring occasions is the same as or different from a periodicity of paging occasions for the UE. However the claim features would be rendered obvious in view of Xiong et al. WO (2018/031132).

Xiong discloses wherein a periodicity of updated set of monitoring occasions (see Para’s [0087-0088] i.e., The CSI-RS configuration can include the CSI-RS resource configuration for each partition, [0090] i.e., periodicity of CSI-RS transmission can be configured independently for different partitions within one component carrier (CC). In another example, a common periodicity in terms of TTI may be configured for all partitions of a CC & [0092] i.e., update on the CSI-RS configuration)

is the same as or different from a periodicity of paging occasions for the UE (see Para’s [0068] i.e., The device 200 goes into a very low power state and it performs paging where again it periodically wakes up to listen to the network and then powers down again (i.e., “periodicity of paging occasions”) & [0069] i.e., paging interval(i.e., “periodicity of paging occasions”) may be the same or different from periodicity of updated set of monitoring occasions disclosed in Para’s [0090] & [0092]).

(Xiong suggests the CSI-RS transmission configuration is configured to occupy partial system bandwidth so as to avoid/mitigate cross-partition interference (see Para [0085])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the updated set of monitoring occasions configured according to paging signals as disclosed in WU to configure a periodicity of the updated set of monitoring occasions to be the same as or different from a periodicity of paging occasions for the UE as disclosed in the teachings of Xiong because the motivation lies in Xiong that the CSI-RS transmission configuration is configured to occupy partial system bandwidth so as to avoid/mitigate cross-partition interference. 

9.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over WU et al. US (2022/0330260) in view of Ohara US (2022/0095223). 

Regarding Claim 17, WU discloses the method of claim 1, further comprising: receiving the reference signal during the updated set of monitoring occasions (see Para’s [0080] i.e., CSI-RS set transmits CSI-RS & [0085] i.e., after the terminal receives the CSI-RS, the CSI-RS may be used to complete CSI measurement, radio resource management measurement); 

measuring the reference signal; (see Para’s [0080] i.e., CSI-RS set transmits CSI-RS & [0085] i.e., after the terminal receives the CSI-RS, the CSI-RS may be used to complete CSI measurement, radio resource management measurement); 

and determining a radio resource management measurement based at least in part on the measuring   (see Para’s [0080] i.e., CSI-RS set transmits CSI-RS & [0085] i.e., after the terminal receives the CSI-RS, the CSI-RS may be used to complete CSI measurement, radio resource management measurement); 

WU does not disclose the claim features of measuring a signal characteristic of the reference signal and determining a radio resource management measurement condition based at least in part on the signal characteristic. However the claim features would be rendered obvious in view of Ohara US (2022/0095223).

Ohara discloses measuring a signal characteristic of the reference signal (see Para [0006] i.e., reference signal received power (RSRP))

and determining a radio resource management measurement condition based at least in part on the signal characteristic (see Para [0006] i.e., Further, using RSRP as a type of measurement result used as the RRM measurement relaxing/adapting condition has been discussed).

(Ohara suggests the user equipment to perform RRM measurement relaxing/adapting under appropriate conditions and reduce power consumption without lowering substantial performance in a wireless communication system, (see Para [0008])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the radio resource management measurement using CSI-RS measurement  as disclosed in WU to perform measuring a signal characteristic of the reference signal such as RSRP and determining a radio resource management measurement condition based at least in part on the signal characteristic such as RRM measurement relaxing condition as disclosed in the teachings of Ohara because the motivation lies in Ohara that the user equipment performs RRM measurement relaxing/adapting under appropriate conditions for reducing power consumption without lowering substantial performance in a wireless communication system.  

Allowable Subject Matter
Claims 6-10 and 23-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN BAIG/Primary Examiner, Art Unit 2461